Citation Nr: 0637372	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-24 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral knee 
degenerative joint disease. 
	

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from June 1981 to August 1981 
followed by periods of reserve service, and active service 
from March 1985 to February 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In October 2004, the veteran had a hearing before a Veterans 
Law Judge who is no longer with the Board.  A transcript of 
the hearing is associated with the claims file.  In an August 
2006 letter, the veteran was informed that he was entitled to 
another Board hearing.  There is no response of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present case, the veteran claims that his knees 
started hurting in airborne school in 1982 and that he sought 
treatment for his knees in August 1982 at Fort Benning, 
Georgia.  The veteran asserts that the treatment records from 
Fort Benning are missing.  The RO requested records from Ft. 
Benning, Georgia from August 1, 1982 to August 31, 1982 from 
the National Personnel Records Center (NPRC).  However, these 
records are stored at Fort. Benning.  Therefore, in order to 
comply with the duty to assist, a remand is required to 
obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  All VCAA requirements must be 
contained in one letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

2.  The RO should obtain any reports of 
medical treatment rendered during National 
Guard duty that are not already of record, 
specifically the records from Ft. Benning, 
Georgia from August 1982.  The Board notes 
that these records must be obtained from 
the bases where the veteran served.  

3. The RO/AMC should then readjudicate the 
issue on appeal. If the desired benefit is 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran. The case should then be returned 
to the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



